Citation Nr: 1025684	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  04-01 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for scars of the 4th and 
5th fingers of the left (minor) hand, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for a scar on the left 
calf with adhesion of the deep muscle, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1955 to 
October 1958, and from October 1961 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

The Board remanded these issues in July 2007 because the Board 
was unable to obtain a recording of a December 2006 hearing for 
transcription.  Another Board hearing was held in June 2008; a 
transcript of that hearing is of record.  Because the Veteran has 
had two hearings, conducted by different Board members, both 
Board members will participate in making this final determination 
of the claim.  38 C.F.R. § 20.707 (2009).

The case was last remanded by the Board in May 2009 to obtain 
additional VA treatment records.  A review of the record 
indicates that the Board's directives were substantially complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Although the Veteran has submitted evidence of medical 
disabilities, and made claims for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) has not been raised.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  The Veteran's scars of the 4th and 5th fingers of the left 
(minor) hand is manifested by disability tantamount to favorable 
ankylosis of the ring and little fingers.

2.  The Veteran's scar of the left calf with adhesion of the deep 
muscle is manifested by moderate disability of muscle group XII.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for scars of the 4th and 
5th fingers of the left (minor) hand have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.55, 
4.56, 4.73, Diagnostic Code 5312 (2009).

2.  The criteria for an increased rating for a scar of the left 
calf with adhesion of the deep muscle have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.55, 
4.56, 4.71a, Diagnostic Code 5223, 4.73, Diagnostic Codes 5307, 
5309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in February 2002, 
July 2004, and October 2008.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have been 
cured by the RO's subsequent actions.  Mayfield, 444 F.3d 1328.)

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
Correspondence dated in March 2006 and the October 2008 
notification included the criteria for assigning disability 
ratings and for award of an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a 
statement of the case (SOC) and supplemental statements of the 
case (SSOC) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.

The Veteran was notified in correspondence dated in March 2006 
and May 2008 that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Although the complete notice was not provided until after the RO 
initially adjudicated the Veteran's increased rating claims, the 
claims were properly re-adjudicated in January 2009, which 
followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records and secured examinations in 
furtherance of his claims.  VA has no duty to inform or assist 
that was unmet.

VA opinions with respect to the rating issues were obtained in 
April 2002 and November 2008.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the November 2008 VA opinion obtained in this 
case was sufficient, as it was predicated on a full reading of 
the VA and post-service medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, 
including the statements of the appellant; provides explanations 
for the opinions stated; and provides the medical information 
necessary to apply the appropriate rating criteria.  The April 
2002 VA opinion provided medical findings necessary to apply 
rating criteria for scars of the 4th and 5th fingers of the left 
hand.  Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the rating issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  Merits of the Claims

The Veteran contends that his service-connected left hand and 
left calf disabilities are more disabling than they are currently 
rated.

Law

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that staged ratings are appropriate for an increased-
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 
505 (2007).  As discussed below, the evidence does not show that 
stage ratings are warranted.

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. 
§§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal 
muscles of the body are divided into 23 muscle groups in 5 
anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily 
functions of each group are listed at 38 C.F.R. § 4.73.

Under Diagnostic Codes 5301 to 5323, muscle injury disabilities 
are rated as slight, moderate, moderately severe or severe 
according to criteria based on the type of injury, the history 
and complaint, and objective findings.  38 C.F.R. § 4.56(d).

The factors to be considered in evaluating disabilities residual 
to healed wounds involving muscle groups are set forth in 38 
C.F.R. §§ 4.55, 4.56.  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury for 
each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with slight disability of muscles 
is a simple wound of muscle without debridement, infection or 
effects of laceration.  38 C.F.R. § 4.56(d)(1).  A history with 
regard to this type of injury should include service department 
record of superficial wound with brief treatment and return to 
duty.  Healing with good functional results.  No complaint of 
cardinal signs or symptoms of muscle disability.  38 C.F.R. § 
4.56(d)(1)(ii)  .Objective findings should include minimum scar; 
no evidence of fascial defect, atrophy, or impaired tonus.  No 
significant impairment of function or  metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56(d)(1)(iii).

The type of injury associated with a moderate muscle disability 
is a through and through or deep penetrating wound of short track 
from a single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2).  A 
history with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment for 
the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, particularly 
lowered threshold of fatigue after average use affecting the 
particular functions controlled by the injured muscles.  38 
C.F.R. § 4.56(d)(2)(ii).  Objective findings should include 
entrance and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared to 
the sound side.  38 C.F.R. § 4.56(d)(2)(iii).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound by 
a small high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  A history with regard to this type of 
injury should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, evidence of 
inability to keep up with work requirements.  Objective findings 
should include entrance and (if present) exit scars indicating 
the track of the missile through one or more muscle groups as 
well as indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with the 
sound side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).

The combined evaluation of muscle groups acting on a single 
unankylosed joint must be lower than the rating for unfavorable 
ankylosis of that joint, except when muscles groups I and II are 
acting on the shoulder.  38 C.F.R. § 4.55(d) (2009).  When 
compensable muscle group injuries are in the same anatomical 
region, but do not act on the same joint, the rating for the most 
severely injured muscle group will be increased by one level, and 
used as the combined evaluation for all affected muscle groups.  
38 C.F.R. § 4.55(e).  Otherwise, for muscle group injuries in 
different anatomical regions (not acting on ankylosed joints), 
each injury is separately rated, and ratings are then combined 
under VA's "combined ratings table" at 38 C.F.R. § 4.25, for 
the purposes of determining schedular compensation ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).

The Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 38 
C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (2009) (avoidance of 
pyramiding) do not forbid consideration of a higher rating based 
on greater limitation of motion due to pain on use, including 
during flare-ups.  The Board noted that the guidance provided by 
the Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  Rather, 
a veteran's disability will be rated under the diagnostic code 
that allows the highest possible evaluation for the clinical 
findings shown on objective examination.  38 C.F.R. § 4.14 does 
not prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).
Scars of the 4th and 5th fingers of the left hand

The Veteran's service-connected disability has been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5223 (2009) for favorable 
ankylosis of multiple digits.  A 10 percent rating is for 
application with favorable ankylosis of the long and ring; long 
and little; or ring and little fingers.  A 20 percent rating is 
for application with favorable ankylosis of index and long; index 
and ring; or index and little fingers.  38 C.F.R. §4.71a, 
Diagnostic Code 5223.  The criteria specify separate ratings for 
dominant and nondominant extremities.  Such a finding will be 
determined by the evidence of record, or by testing on VA 
examination.  38 C.F.R. § 4.69 (2009).  As demonstrated by the 
medical evidence of record, the Veteran is right-handed and, as 
such, the non-dominant upper extremity disability ratings are 
applicable.

The Veteran was afforded a VA examination in April 2002.  He had 
a scar that measured 5 cm on the lateral aspect of the left ring 
and left little fingers.  There was also a scar in the distal 
palmar crease, 8 cm in length.  The tips of the fingers 
approximated the distal palmar crease well.  The ring and little 
fingers did not touch the tips of the thumb.  Grasping of objects 
was fair.  The Veteran was diagnosed with extensive wound, left 
ring and little finger, with loss of function due to pain.  

The Veteran was afforded a second VA examination in November 
2008.  The Veteran reported cramping in his hand whenever he 
gripped things.  He reported decreased strength and dexterity.  
Pain level was five on a scale of one to ten (5/10), with 
frequency of approximately once a week lasting 30 minutes until 
it eased off.  He had flare-ups of 7/10 that occurred once a 
month with duration of 15-30 minutes aggravated by grabbing and 
grasping.  His current treatment was flexing his hand and 
massaging it.  The residuals of the muscle injury were cramping 
and coldness, with flare-ups especially during cold weather 
approximately once a week for 15-30 minutes precipitated by cold 
and use.  He had no additional functional limitation during 
flare-ups.  Functional limitations included decreased grip; the 
Veteran could only grip with his thumb and first two fingers and 
had no grip from fourth and fifth fingers of the left hand.  
There was no associated vascular, nerve, or bone injuries.  

Examination revealed scars that were essentially not discernible, 
nondisfiguring, and nonsignificant.  Strength testing to gravity 
and resistance was within normal limits for age and bilaterally 
equal.  Grip strength was 4/5.  There was normal and bilateral 
sensation to pinprick and light touch.  Range of motion testing 
revealed fourth finger metacarpophalangeal (MCP) joint 0-95 
degrees; fourth finger proximal interphalangeal (PIP) joint 0-85 
degrees; fourth finger distal interphalangeal (DIP) joint 0 
degrees; fifth finger MCP 0-90 degrees; fifth finger PIP 0-70 
degrees; and fifth finger DIP 0 degrees.  Intact to opposition, 
zero.  Fisting to the transverse crease: zero gap, fourth and 
fifth finger 2 cm.  There was no discomfort or difficulty with 
range of motion testing, nor edema, effusion, tenderness, 
deformity, weakness, or instability found except as noted.  
Additional limitation due to flare-ups could not be determined 
without resorting to mere speculation.  The examiner found no 
objective findings of impairment from scars at that time.  The 
Veteran's muscle group dysfunction in group VII was slight 
dysfunction in flexion of fourth and fifth fingers.  There was no 
dysfunction in group VIII and slight dysfunction involving the 
fourth and fifth fingers of the left hand to fine motor activity 
in group IX.

Here, with regards to Diagnostic Code 5223, favorable ankylosis 
of multiple digits, the evidence does not show that a higher 
rating is warranted.  As noted above, a 20 percent rating is 
warranted when there is favorable ankylosis of index and long; 
index and ring; or index and little fingers.  No ankylosis of the 
index finger has ever been shown; therefore, a higher rating is 
not warranted.  However, the November 2008 examiner also 
diagnosed the Veteran with muscle group dysfunction in groups VII 
and IX.  Accordingly, the Board will address the diagnostic codes 
used for rating muscle injuries in the forearm and hand to 
determine if an increased rating is warranted.

Muscle group VII is rated under Diagnostic Code 5307.  The 
muscles in group VII arise from internal condyle of humerus and 
include flexors of the carpus and long flexors of fingers and 
thumb; and pronator.  The function of these muscles is flexion of 
wrist and fingers.  38 C.F.R. § 4.73, Diagnostic Code 5307 
(2009).  The Veteran is right-handed; accordingly, the non-
dominant ratings are applicable.  A zero percent rating is 
assigned for a slight injury.  A 10 percent rating requires 
moderate injury.  Here, the examiner opined that the Veteran's 
injury to muscle group VII was slight.  Since slight disability 
warrants a zero percent rating, a higher rating is therefore not 
warranted.  Additionally, the evidence does not show that the 
Veteran's injury to muscle group VII is the type of injury 
associated with a moderate muscle disability described above.  

Muscle group IX is rated under Diagnostic Code 5309.  The muscles 
in group IX are the intrinsic muscles of the hand and include 
thenar eminence; short flexor, opponens, abductor and adductor of 
thumb; hypothenar eminence; short flexor, opponens and abductor 
of little finger; 4 lumbricales; 4 dorsal and 3 palmar 
interossei.  The function of these muscles is strong grasping 
movements and are supplemented by the intrinsic muscles in 
delicate manipulative movements.  38 C.F.R. § 4.73, Diagnostic 
Code 5309 (2009).  

A note that follows Diagnostic Code 5309 indicates that the hand 
is so compact a structure that isolated muscle injuries are rare, 
being nearly always complicated with injuries of bones, joints, 
tendons, etc.  Rate on limitation of motion, minimum 10 percent.  

Limitation of motion of the fourth and fifth fingers is rated 
under Diagnostic Code 5230, which only provides for a 
noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5230 
(2009).  

Here, the Veteran has already been awarded a 10 percent rating 
based on favorable ankylosis due to the limitation of motion of 
his fourth and fifth fingers.  Therefore, an increased rating for 
injury to muscle group IX is not warranted.  

The Board has also considered whether a separate or higher rating 
is warranted under the disabilities used for rating scars, but 
finds that none apply.  The April 2002 VA examination revealed no 
symptomatology for the Veteran's scars.  Additionally, the 
November 2008 VA examiner found no objective findings of 
impairment from scars at that time.  The Veteran has not 
contended, nor does the evidence show, that he has symptomatology 
that warrants a rating under the diagnostic codes used for rating 
skin disabilities.  
In sum based on a review of the evidence, the Board finds that an 
increased rating higher than 10 percent is not warranted at any 
time during the appeal for the Veteran's service-connected scars 
of the fourth and fifth fingers of the left hand.

Scar of the left calf with adhesion of the deep muscle

The Veteran's service-connected disability has been rated under 
38 C.F.R. § 4.73, Diagnostic Code 5312 (2009).  Diagnostic Code 
5312 applies to residuals of injuries to muscle group XII; 
namely, the anterior muscles of the leg.  These muscles are: (1) 
tibialis anterior; (2) extensor digitorum longus; (3) extensor 
hallucis longus; and (4) peroneus tertius.  The function of these 
muscles is (1) dorsiflexion; (2) extension of toes; and (3) 
stabilization of arch.  38 C.F.R. § 4.73, Diagnostic Code 5312.

Under Diagnostic Code 5312, slight impairment is rated 
noncompensably.  A 10 percent evaluation is assigned for a 
moderate injury.  A 20 percent disability evaluation is warranted 
for a moderately severe muscle injury.  Id.

The Veteran was afforded a VA examination in November 2008.  
Examination revealed two scars on the left calf.  The first one 
was 3 cm by 0.5 cm and was linear.  It was vertical and posterior 
to the left medial malleolus.  It was barely discernible, 
nontender, nonpigmented, and nonadherent to the underlying 
tissues; there was no distortion, no limitation to function, and 
no disfigurement.  The second scar was 3 cm by 0.5 cm.  It was a 
vertical scar in the left calf.  It was linear, slightly 
depressed, nontender, nonpigmented, and nonadherent to the 
underlying tissues.  There was no breakdown, ulceration, 
distortion, limitation of function, or disfigurement.  The 
Veteran could toe walk, and he was able to heel walk but stepped 
down on the balls of his feet bilaterally.  He was also able to 
heel to toe walk.  There was normal and bilateral sensation to 
pinprick and light touch.  There was no evidence of 
radiculopathy; Romberg was negative; and pronator drift was 
negative.  The Veteran was able to ambulate without difficulty.

Range of motion testing revealed full range in feet, toes, and 
ankles.  There was a slight drawing of the toes of the left foot 
with a mild hammertoe appearance of the second through fifth 
toes, but those toes could be extended on command.  The arch was 
intact bilaterally.  There was good motion of the foot and toes 
bilaterally.  There was no Achilles tendon misalignment or 
tenderness.  There was no tenderness to palpation of the heel, 
balls, or arch of the feet bilaterally.  Active range of motion 
after three repetitions was not limited by difficulty, fatigue, 
incoordination, natural aging, obesity, body habitus, pain, or 
weakness.  The examiner found no objective findings of impairment 
from the scars.  There was no dysfunction in muscle group XI and 
slight dysfunction to the left foot with muscle group XII, with 
limited toe extension.  

Here, the Veteran's disability has been rated as 10 percent 
disabling for moderate muscle injury.  A review of the evidence 
does not indicate that a higher rating for moderately severe 
injury is established.  As noted above, the examiner opined that 
the dysfunction was slight.  The Veteran's outpatient treatment 
records and VA examination do not show that the disability 
equates to moderately severe.  There is no through and through or 
deep penetrating wound by a small high-velocity missile or large 
low-velocity missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  Objective 
findings do not include entrance and (if present) exit scars 
indicating the track of the missile through one or more muscle 
groups as well as indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of muscles 
compared with the sound side.  Tests of strength and endurance do 
not demonstrate positive evidence of impairment.  Therefore a 
rating of 20 percent is not warranted.  

The Board has also considered whether a separate rating is 
warranted for the scars.  Here, the examiner found no objective 
findings of impairment from the scars.  Additionally, the Veteran 
has not made any complaints of any pain or other impairment of 
the scars.  Accordingly, the Board finds that a separate rating 
for the scars is not warranted.

In sum, based on a review of the evidence, the Board finds that a 
rating higher than 10 percent for the Veteran's service-connected 
scar of the left calf with adhesion of the deep muscle is not 
warranted.

Extraschedular consideration

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2009).  The current evidence of record does 
not demonstrate that the left hand and left leg disabilities have 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed that 
the Veteran's left hand and left leg disabilities have an adverse 
effect on employability, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into account.  
The schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2009).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including his 
problems with pain and the effect on his daily life.  38 C.F.R. 
§§ 4.10, 4.40; see also, Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue for 
consideration of an extraschedular evaluation is not warranted.









CONTINUED ON NEXT PAGE



ORDER

Entitlement to an increased rating for scars of the 4th and 5th 
fingers of the left (minor) hand is denied.

Entitlement to an increased rating for a scar on the left calf 
with adhesion of the deep muscle, currently evaluated as 10 
percent disabling is denied.



______________________________
L.M. BARNARD 
Acting Veterans Law Judge 
Board of Veterans' Appeals

______________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge 
Board of Veterans' Appeals



______________________________
SARAMAE KREITLOW
Acting Veterans Law Judge 
Board of Veterans' Appeals





 Department of Veterans Affairs


